PER CURIAM
Defendant was convicted of attempted assault in the fourth degree, ORS 163.160(3)(c), based on a single assault committed in the presence of four child witnesses. The trial court entered four convictions. Defendant contends that, under State v. Glaspey, 337 Or 558, 100 P3d. 730 (2004), only one conviction was justified because the child witnesses are not “victims.” The state concedes that Glaspey controls the outcome of this case and that the trial court erred by not merging the separate convictions into a single one. We agree and accept the concession.
Reversed and remanded with instructions to enter a judgment reflecting four separate findings of guilt merging into one conviction, and for resentencing; otherwise affirmed.